Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 1 of 25 PageID 846




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 THOMAS NESTOR,                              :
                                             :
              Plaintiff,                     :
                                             :
 v.                                          :     Dispositive Motion
                                             :     Case No. 8:20-cv-00265-T-36TGW
 VPC3 II, LLP, N. E. APARTMENTS              :
 ASSOCIATES, INC. and JUDGE                  :
 JACK DAY, in his official capacity,         :
                                             :
              Defendants.                    :
                                         /

            DEFENDANTS VPC3 II, LLP AND N. E. APARTMENTS
                ASSOCIATES, INC.’S MOTION TO DISMISS
               [SECOND] AMENDED COMPLAINT (DOC. 12)

       Defendants, VPC3 II, LLP (“VPC3”) and N. E. Apartments Associates, Inc.

 (“N. E. Apartments”), by and through their undersigned counsel, move to dismiss

 this case and the claims asserted in the [Second] Amended Complaint (Doc. 12)

 with prejudice pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6)

 due to the lack of subject-matter jurisdiction and for failure to state a claim.

 I.    BACKGROUND

       A.     Current Federal Lawsuit

       This lawsuit was commenced on February 3, 2020. Plaintiff sued a state

 court judge, Judge Jack Day (“Judge Day”), for purported constitutional and

 federal claims primarily arising from a September 4, 2014 hearing in which the
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 2 of 25 PageID 847




 judge determined that Plaintiff failed to close a real estate transaction properly

 and timely, resulting in a material breach of a settlement agreement. Doc. 1.

       On June 2, 2020, Plaintiff filed an amended complaint (Doc. 6), which this

 Court sua sponte dismissed as an improper shotgun pleading. Doc. 13.

 Subsequently, Plaintiff filed a second Amended Complaint. Doc. 12.1

       On December 11, 2020, this Court ordered Plaintiff to show cause why the

 case should not be dismissed for failure to have made service on the defendants

 within 90 days of filing the complaint. Doc. 13. Plaintiff responded (Doc. 14),

 and this Court entered an Order granting Plaintiff an extension of 30 days to

 effectuate service or the case would be dismissed. Doc. 15. Initial service of

 process was made on N. E. Apartments on January 20, 2021 and on VPC3 II on

 January 27, 2021.

       B.    Amended Complaint (Doc. 12)

       In this action, Plaintiff seeks this Court to invalidate a state court ruling

 made at the September 4, 2014 hearing and to set aside the sale of real property

 that occurred on November 12, 2014. Doc. 12, ¶ 89. In the five-count Amended

 Complaint, Plaintiff attempts to assert claims for “due process right to a hearing”

 (Count I); “14th Amendment right to an impartial trial” (Count II); “unjust

 enrichment” (Count III); “Fifth Amendment due process violation” (Count IV);

 and “violations of the Americans with Disabilities Act” (Count V – labeled Count


 1
  Plaintiff erroneously titled his second Amended Complaint as “Amended Complaint.”
 Doc. 12. Plaintiff’s second Amended Complaint shall be referred to hereafter as
 “Amended Complaint” or “Doc. 12.”


                                         2
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 3 of 25 PageID 848




 VI). (Doc. 12). Judge Day is the only defendant in Counts I, II, IV and V. Count

 III for unjust enrichment is only asserted against VPC3 and N. E. Apartments.

        The case is no more than an untimely effort to collaterally attack a 2014

 Florida trial court decision which was affirmed by the Second District Court of

 Appeal of Florida in 2015. Plaintiff’s many objections to his failed real estate

 closing on July 15, 2014, and the trial court’s determination at the September 4,

 2014 hearing that Nestor breached the Settlement Agreement and Order

 Approving the Settlement Agreement, were all fully litigated and considered by

 the Florida state trial and appellate courts.2 Each of the factual allegations set

 forth in 147 paragraphs of the Amended Complaint were asserted or should have

 been raised in the state court case.

        C.     2014 State Trial Court Case No. 14-2358-CI

        In Nestor v. VPC3 II, LLC and N. E. Apartments Associates, Inc., in the

 Circuit Court of the Sixth Judicial Circuit in and for Pinellas County, Florida,

 Case No. 14-2358-CI, Plaintiff has already litigated the issues raised regarding

 deposits, the HUD-1 closing statements, the assignment of the purchase

 agreement, the failure to timely pay funds in immediately negotiable funds,

 whether Judge Day was required to hold an evidentiary hearing and the propriety

 of VPC3 selling the Property (defined below) to N. E. Apartments.


 2
  It is noteworthy that Plaintiff flagrantly failed to comply with this Court’s February 4,
 2020 Related Case Order and Track Two Notice. Doc. 3. Plaintiff has not disclosed to
 the Court that Plaintiff filed four state court cases in the Sixth Judicial Circuit in and for
 Pinellas County, Florida and one appeal before the Second District Court of Appeal for
 the State of Florida, all related to Nestor’s failed real estate closing on July 15, 2014.


                                               3
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 4 of 25 PageID 849




       Case No. 14-2358-CI commenced on March 28, 2014, when Nestor sued

 VPC3 in a two-count complaint seeking a declaratory judgment that Nestor’s

 purchase and sale agreement, dated September 21, 2012, for the purchase of the

 historic YMCA building in St. Petersburg, Florida (the “Property”), as modified by

 an Addendum, dated July 24, 2013, respectively attached hereto as Exhibit “A”

 and Exhibit “B” (collectively, the “Nestor contract”),3 was improperly terminated

 by VPC3 and for specific performance. Jud. Not. 1.4 After the termination of the

 Nestor contract by VPC3 in March 2014, VPC3 agreed to sell the Property to N. E.

 Apartments. Jud. Not. 12, pp. 1-2. Nestor, aware that VPC3 had entered into a

 contract with N. E. Apartments, also sought to enjoin the sale of the Property to a

 third party. Jud. Not. 1, p. 4.

       VPC3, as the seller, filed an answer, affirmative defenses and counterclaim

 seeking a declaratory judgment that the Nestor contract was properly terminated,

 extensively detailing the facts regarding Nestor’s failure to perform, including

 nonpayment of extension deposits, and the inability of Nestor to fund the closing.

 Jud. Not. 3, pp. 4-7. VPC3 also filed a motion to require Nestor to deposit


 3
   A district “court may consider a document attached to a motion to dismiss without
 converting the motion into one for summary judgment if the attached document is (1)
 central to the plaintiff’s claim and (2) undisputed. In this context, ‘undisputed’ means
 that the authenticity of the document is not challenged.” Day v. Taylor, 400 F.3d 1272
 (11th Cir. 2005) (citations omitted); Horne v. Potter, 392 Fed. App’x 800, 802 (11th Cir.
 2010).
 4
  Pursuant to Rule 201, Fed. R. Evid., Defendants have filed concurrently herewith their
 Request for Judicial Notice (Doc. 32). All references to the documents which are the
 subject of Defendant’s Request for Judicial Notice shall be cited as “Jud. Not.” followed
 by the document number of the attachment to the Request for Judicial Notice.


                                            4
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 5 of 25 PageID 850




 $72,000.00, the $18,000.00 monthly extension deposits for March, April, May

 and June 2014, purportedly held in trust by Nestor’s attorney, into the registry of

 the Court. Jud. Not. 5; Jud. Not. 20.a. 51:18-52:12; Jud. Not. 13, p. 41. The trial

 was set for June 26, 2014. Jud. Not. 9.

       Nestor, VPC3 and N. E. Apartments reached a settlement which terms were

 orally presented to the Court for approval on June 26, 2014, the scheduled trial

 date. Those terms were subsequently set forth in the Settlement Agreement and

 Mutual Release (the “Settlement Agreement”) attached hereto as Exhibit “C,”

 which was executed July 2, 2014.      Jud. Not. 10-11; Jud. Not. 12, Ex. A. The

 Settlement Agreement reinstated the Nestor contract and permitted Nestor until

 5:00 p.m., EDT, July 15, 2014, to complete the closing on the purchase of the

 Property. The Settlement Agreement, provided:

       Nestor shall have until 5 p.m. EDT on July 15, 2014, to close on the
       purchase of the Subject Property by delivering the closing documents
       and funds to VPC3 pursuant to the terms of the Nestor Contract (the
       “Closing Deadline”). If for any reason Nestor fails to complete the
       closing of the purchase of the Subject Property, including delivery
       of all amounts due at closing in immediately available U.S. Funds,
       on or before 5:00 p.m. EDT on July 15, 2014, then all of Nestor’s
       rights under the Nestor contract shall terminate and the Subject
       Property shall be sold pursuant to the Back-up Contract.

 Jud. Not. 12, p. 18 (emphasis added).         An Order Granting Joint Motion to

 Approve Settlement Agreement and Mutual Release was entered July 9, 2014,

 specifying that the provisions of the Settlement Agreement “are adopted as an

 Order of this Court.” Jud. Not. 11. The Court retained jurisdiction to enforce the

 terms of the Settlement Agreement. Jud. Not. 11, p. 2.


                                           5
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 6 of 25 PageID 851




       Nestor failed to close the transaction on July 15, 2014, in accordance with

 the terms of the Settlement Agreement. VPC3 and N. E. Apartments filed a

 motion to enforce the Settlement Agreement (Jud. Not. 12, 13), which was heard

 on September 4, 2014. Jud. Not. 20.a.

       The parties had a vast record available at the September 4 hearing. All

 counsel had agreed prior to the hearing that all exhibits to the motions, all e-

 mails between them or regarding the transaction and HUD-1’s were admissible

 into evidence for all purposes. Jud. Not. 20.a. 29:21-30:19. The Court made an

 independent inquiry to counsel for each party to confirm this agreement. Jud.

 Not. 20.a. 30:4-19. Thus, when the Court invited Nestor’s counsel to proffer any

 evidence that would show Nestor had not breached the Settlement Agreement,

 Nestor had available virtually every document regarding the deal to bring to the

 attention of the Court, but he did not.

       The record was uncontroverted that 1) all funds due at closing were not

 paid by 5:00 p.m. EDT in immediately negotiable funds; and 2) that the Nestor

 Contract had been assigned to an unrelated party. There was no factual dispute

 that Nestor had assigned the contract to an unrelated party, because Nestor

 admitted Boy Scout Holdings, LLC (“BSH”), the assignee, was not a related party.

 Jud. Not. 115. There was no factual dispute that the $72,000.00 was due at

 closing and was not paid in immediately negotiable funds by 5:00 p.m. on

 July 15, 2014. The record was replete with the acknowledgment by Nestor and

 his counsel that $72,000.00 was missing from the funds which were wired.


                                           6
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 7 of 25 PageID 852




 Instead, counsel for Nestor hand-delivered a check for $72,000.00 drawn on his

 trust account to the seller’s attorney at approximately 6:30 p.m. EDT on July 15,

 2014. Jud. Not. 12, Ex. B.; Jud. Not. 20.a. 20:9-12. Not only was such attempted

 payment untimely, but the check did not constitute “immediately available U.S.

 Funds.” In the hearing, counsel for Nestor admitted the $72,000.00 should have

 been paid at closing:

       COURT: What do you say? Is 72,000 a part of the amounts
       due at closing, Mr. Cheatham?

       CHEATHAM: That seems to be the crux of the issue, Your
       Honor.

       COURT: I understand that’s what she says; I’m asking if
       you dispute that.

       CHEATHAM: No, it was – it should have been paid in the
       closing…. But at all times, Mr. Nestor acknowledges that
       it was contemplated that it would be paid as part of the
       final closing.

 Jud. Not. 20.a. 21:2-9, 21:18-20 (emphasis added).

       Nestor, having no funds to close, clearly was desperate to find anyone,

 related or not, to fund the closing. The night before closing, he was sending e-

 mails soliciting funding, stating he had “nowhere else to go besides vultures,

 snakes and sharks.” Jud. Not. 16, p. 2. He did not negotiate the assignment of

 the Nestor contract to BSH until the day of the closing, with the assignment to

 BSH occurring 45 minutes prior to the 5:00 p.m. closing deadline. Nestor never

 advised BSH of the Settlement Agreement or its terms. Jud. Not. 28, p. 18.




                                        7
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 8 of 25 PageID 853




       In an effort to deflect responsibility for his lack of diligence in assuring that

 all funds were properly and timely paid at closing, Nestor tried to blame the title

 company or VPC3, but the HUD-1’s revisions and the confusion of the payment of

 the $72,000 were of the making by Nestor and his attorney. The issues raised in

 the Amended Complaint were raised at the September 4, 2014 hearing.

       The Court entered its Order granting the motions to enforce Settlement

 Agreement on September 22, 2014. Jud. Not. 17.

       D.     State Court Appeal Case No. 2D14-4514

       On September 23, 2014, Nestor filed a Notice of Appeal, seeking review by

 the District Court of Appeal of the State of Florida, Second District, of the

 September 22, 2014 Order. Jud. Not. 26. Nestor requested the trial court to

 enter a stay pending the appeal, which request was denied. Jud. Not. 18.

       A review of Nestor’s Amended Initial Brief (Jud. Not. 27), VPC3 and N. E.

 Apartments’ Answer Brief (Jud. Not. 28) and Nestor’s Reply Brief (Jud. Not. 29)

 make clear that the same issues which Nestor now complains in the case sub

 judice, were raised, argued and decided by the state trial and appellate courts.

 Nestor’s Reply Brief identified the issues on appeal as follows:




                                           8
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 9 of 25 PageID 854




       After extensive briefing and oral argument, the Second District Court of

 Appeal entered a per curiam affirmed order on September 25, 2015. Nestor

 requested an en banc rehearing, and a written opinion, all to no avail. Amber

 Robinson, Nestor’s counsel in the case sub judice, even tried unsuccessfully in

 late December 2015 to have the Florida Supreme Court review the matter. Jud.

 Not. 35. The Second District entered its mandate on December 30, 2015 (Jud.

 Not. 34), thereby rendering finality to all issues related to the Nestor contract, the

 July 15, 2014 failed real estate closing, the enforcement of the Settlement

 Agreement and the September 4, 2014 hearing.


                                           9
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 10 of 25 PageID 855




                                    ARGUMENT

 II.   This Court Lacks Subject Matter Jurisdiction Pursuant to
       Rooker-Feldman Doctrine, Lack of Diversity Jurisdiction and
       Supplemental Jurisdiction.

       A.    Lack of subject matter jurisdiction under the Rooker-
             Feldman doctrine.

       Plaintiff’s unjust enrichment claim is barred by the Rooker-Feldman

 doctrine, which prevents federal district courts from acting as appellate courts

 over final state court decisions. VanDecruze v. Nationstar Mortgage LLC, No.

 8:18-cv-1027-T-36MAP, 2018 WL 3391348, at *3 (M.D. Fla. May 16, 2018). The

 doctrine applies to “cases brought by state-court losers complaining of injuries

 caused by state-court judgments rendered before the district court proceedings

 commenced and inviting district court review and rejection of those judgments.”

 Id. (citing Green v. Jefferson Cty. Comm’n, 563 F.3d 1243, 1249 (11th Cir.

 2009)); Kowallek v. Relation Ins. Servs. of Fla., Inc., 762 Fed. App’x 976, 978

 (11th Cir. 2019). Where, as here, a party “challenges the state court decision

 itself—and not the statute or law which underlies that decision— . . . [he] falls

 within the doctrine because . . . [he] complains of injuries caused by state court

 judgments and invites . . . review and rejection of those judgments.”

 VanDecruze, 2018 WL 3391348 at *3.

       To determine if the Rooker-Feldman doctrine applies, courts consider

 “whether the claim ‘was either (1) one actually adjudicated by a state court or (2)

 one inextricably intertwined with a state court judgment.’” Kowallek, 762 Fed.



                                         10
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 11 of 25 PageID 856




 App’x at 978 (citations omitted). “A claim is inextricably intertwined ‘if it asks to

 effectively nullify the state court judgment, or it succeeds only to the extent that

 the state court wrongly decided the issues.’” Id.

       Here, Plaintiff requests that this Court review the state court proceedings

 to find that Judge Day’s order was erroneous and as a result VPC3 and N. E.

 Apartments were unjustly enriched. The Rooker-Feldman doctrine expressly

 prohibits this precise situation. Here, we have a state-court loser complaining of

 lost money and real estate resulting from the state court order enforcing the

 Settlement Agreement. Plaintiff requests that this Court review and reject the

 state court order. Both considerations enumerated in Kowallek are satisfied: (1)

 the issue of Nestor’s breach resulting in his losing the right to acquire the

 Property was adjudicated by the state court; and (2) Plaintiff’s unjust enrichment

 claim is inextricably intertwined with the state court proceeding because if this

 Court finds the Defendants were unjustly enriched, that would mean that this

 Court determined that Plaintiff did not breach the Nestor contract or Settlement

 Agreement and that Nestor was entitled to become the owner of the Property, a

 direct contradiction of the ruling made by the state court. The state court ruled

 that Nestor breached the Settlement Agreement, that he had no more right to

 acquire the Property, and that N. E. Apartments was entitled to purchase the

 Property. Likewise, all rights regarding the Nestor contract were before the state

 court, and Nestor was not awarded any right to obtain payment of any deposits




                                          11
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 12 of 25 PageID 857




 that were clearly non-refundable under the Nestor contract.           Therefore, the

 Rooker-Feldman doctrine bars this Court’s review of the state court judgment.

       B.     This Court lacks diversity and federal question subject
              matter jurisdiction over Plaintiff’s unjust enrichment
              claim.

       Further, this Court does not have diversity or federal question subject

 matter jurisdiction over Plaintiff’s claim for unjust enrichment. 28 U.S.C. § 1331;

 28 U.S.C. § 1332. Diversity jurisdiction requires a diversity of citizenship among

 all parties and an amount in controversy over $75,000.                    Duo-Regen

 Technologies, LLC v. 4463251 Canada Inc., No. 8:13-cv-2108-T-27TBM, 2014

 WL 1338117, at *1 (M.D. Fla. Apr. 2, 2014) (citations omitted). Federal question

 jurisdiction exists where the plaintiff’s claims rely upon federal law. Id. at *2.

       Here, there is clearly no diversity of citizenship between the parties

 because Plaintiff is a resident of Pinellas County, Florida.           Doc. 12, ¶ 5.

 Defendant Judge Jack Day is a circuit court judge for the Sixth Judicial Circuit of

 the State of Florida (Doc. 12, ¶ 9), Defendant VPC3 is a Florida limited liability

 partnership, and Defendant N. E. Apartments is a Florida corporation. Doc. 12,

 ¶¶ 5–9. Furthermore, Plaintiff’s claim for unjust enrichment is a state law claim

 and presents no federal question. Cerny v. Boulevard Del, Inc., No. 6:18-cv-

 1808-Orl-22TBS, 2019 WL 5291208, at *7 (M.D. Fla. 2019). Therefore, this

 Court lacks subject matter jurisdiction under diversity of citizenship or federal

 question jurisdiction for Plaintiff’s unjust enrichment claim.




                                           12
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 13 of 25 PageID 858




          C.    This Court does not have supplemental jurisdiction over
                Plaintiff’s unjust enrichment claim and even if it did, this
                Court should not exercise its discretion to hear the unjust
                enrichment claim.

          To invoke supplemental jurisdiction, the court must have original

 jurisdiction over at least one claim in the action. Duo-Regen Technologies, 2014

 WL 1338117 at *2. Under 28 U.S.C. § 1367(c), supplemental jurisdiction can

 attach provided the state claim is “so related to claims in the action within the

 original jurisdiction that . . . it form[s] part of the same case or controversy under

 Article III of the United States Constitution.” Id. And even if supplemental

 jurisdiction were available, a federal court may decline to exercise such

 jurisdiction. Gonzalez v. Batmasian, 239 F. Supp. 3d 1363, 1365-66 (S.D. Fla.

 2017).

                1.   No supplemental jurisdiction over the unjust
                     enrichment claim.

          For the Court to have supplemental jurisdiction, the state law claim must

 arise from the same case or controversy, which has been interpreted by courts to

 mean “out of a common nucleus of operative of fact with a substantial federal

 claim." Buckles v. Focus on Innovation, Inc., No. 6:13-cv-1198-Orl-36TBS, 2014

 WL 982841, at *3 (M.D. Fla. 2014) (citing United Mine Workers of America v.

 Gibbs, 383 U.S. 715, 724–25 (1966)). To determine if the case arose out of a

 common nucleus of operative fact, courts look to "whether the claims arise from

 the same facts, or involve similar occurrences, witnesses or evidence." Buckles,

 2014 WL 982841 at *3 (quoting Hudson v. Delta Air Lines, Inc., 90 F.3d 451, 455


                                          13
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 14 of 25 PageID 859




 (11th Cir. 1996)). Courts also evaluate the elements for each claim, and if the

 elements require different facts and evidence, courts have declined supplemental

 jurisdiction.    See Lee v. Winter Haven Cardiology, P.A., No. 8:15-cv-535-T-

 17MAP, 2015 WL 12830475, at *1–2 (M.D. Fla. 2015) (declining supplemental

 jurisdiction over defendant’s state law claims for breach of contract, fraud and

 conversion because they were not “so related” to plaintiff’s Fair Labor Standards

 Act claim).

          This Court in Buckles declined supplemental jurisdiction because state law

 claims, including a claim for unjust enrichment, involved different facts and

 occurrences and required different evidence than the federal claims. Buckles,

 2014 WL 982841 at *3.           Similarly, in Lee, this Court determined that the

 elements of proof for several state and federal claims were so different that it was

 insufficient to establish a common nucleus of operative fact. 2015 WL 12830475

 at *2.

          Plaintiff’s unjust enrichment claim requires different facts and evidence

 than the federal claims. Plaintiff’s Amended Complaint asserts five counts: (I)

 due process right to a hearing; (II) Fourteenth Amendment right to an impartial

 trial;5 (III) unjust enrichment;6 (IV) Fifth Amendment due process violation;7



 5 In Plaintiff’s federal claim in Count II, Plaintiff must establish that he did not receive
 an impartial trial. “Impartial” is defined as “[n]ot favoring one side more than another;
 unbiased and disinterested; unswayed by personal interest.” Black’s Law Dictionary
 (11th ed. 2019). Thus, Plaintiff must prove that his trial was not adjudicated by an
 unbiased or disinterested tribunal.



                                             14
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 15 of 25 PageID 860




 and (V)8 a claim under Title II of the Americans with Disabilities Act (“ADA”).9

 Plaintiff’s federal claims are in Counts I, II, IV, and V.

        The elements and proof for Plaintiff’s unjust enrichment claim are

 significantly different from Plaintiff’s federal claims. Unjust enrichment requires

 this Court to evaluate the underlying facts leading up to the state court

 proceeding before Judge Day on September 4, 2014, or some equitable basis that

 would be different from the adjudication of the express contract rights arising

 under the Nestor contract or Settlement Agreement. This Court will need to

 evaluate the Settlement Agreement, the Nestor contract, and other contracts

 between Plaintiff and Defendants VPC3 and N. E. Apartments. Unlike Plaintiff’s

 unjust enrichment claim, Plaintiff’s federal claims involve constitutional or civil


 6Plaintiff must demonstrate that: “(1) plaintiff has conferred a benefit on defendant; (2)
 defendant voluntarily accepted and retained that benefit; and (3) the circumstances are
 such that it would be inequitable for defendant to retain it without paying the value
 thereof.” OJ Commerce, LLC v. Ashley Furniture Indus., Inc., 817 Fed. App’x 686, 692
 (11th Cir. 2020).
 7 To state a due process violation in Counts I and IV, Plaintiff must prove he was
 deprived of a protected liberty or property interest, and if he were deprived, then the
 court must determine if the plaintiff received sufficient process; “sufficient process”
 means “an opportunity to be heard at a meaningful time in a meaningful way.” Sharma
 v. Drug Enforcement Agency, 511 Fed. App’x 898, 901–02 (11th Cir. 2013).
 8Plaintiff mistakenly listed his claim under the Americans with Disabilities Act as Count
 VI, not Count V, in the Amended Complaint.
 9 To state a claim under Title II of the ADA in Count V, Plaintiff must prove: “(1) that he
 is a qualified individual with a disability; (2) that he was either excluded from
 participation in or denied the benefit of a public entity’s services, programs, or activities,
 or was otherwise discriminated against by the public entity; and (3) that the exclusion,
 denial of benefit, or discrimination was by reason of the plaintiff’s disability.”
 Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134 (11th Cir. 2019) (citations
 omitted).



                                              15
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 16 of 25 PageID 861




 rights issues, which require evaluating whether Judge Day provided an impartial

 hearing and whether Judge Day discriminated against Plaintiff due to Plaintiff’s

 unalleged disability.   Because Plaintiff’s federal and state law claims involve

 different facts, different occurrences, and require different evidence, this Court

 clearly does not have supplemental jurisdiction.

               2.   If this Court does have supplemental jurisdiction, it
                    should decline exercising such jurisdiction.

       Moreover, even if this Court has supplemental jurisdiction, this Court has

 discretion to decline jurisdiction over Plaintiff’s unjust enrichment claim. Under

 28 U.S.C. § 1367(c), there are four bases for district courts to decline exercising

 supplemental jurisdiction. These bases include:

          1) the claim raises a novel or complex issue of State law,
          2) the claim substantially predominates over the claim or claims
             over which the district court has original jurisdiction,
          3) the district court has dismissed all claims over which it has
             original jurisdiction, or
          4) in exceptional circumstances, there are other compelling
             reasons for declining jurisdiction.

 28 U.S.C. § 1367(c)(1)–(4). Only one of these factors must be satisfied to decline

 jurisdiction. Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 743 (11th Cir.

 2006).

       If Defendant Judge Day’s Motion to Dismiss is granted, then this Court

 should exercise its discretion and decline to exercise supplemental jurisdiction, as

 all “original jurisdiction” claims would no longer be pending.         28 U.S.C. §

 1367(c)(3).   The Eleventh Circuit encourages district courts to dismiss state



                                         16
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 17 of 25 PageID 862




 claims where all federal claims have been dismissed. Carson v. Ocwen Loan

 Serv., LLC, No. 2:18-cv-447-FtM-99CM, 2018 WL 4354815, at *2 (M.D. Fla. Sept.

 12, 2018) (citing Raney v. Allstate Ins. Co., 370 F.3d 1086, 1088–89 (11th Cir.

 2004)). If all of Plaintiff’s federal claims were dismissed, this Court should

 similarly dismiss the unjust enrichment claim.

        Further, the Court may decline supplement jurisdiction if “exception

 circumstances” exist: “the values of judicial economy, convenience, fairness, and

 comity." Gonzalez, 239 F. Supp. 3d at 1365-66 (quoting City of Chicago v. Int'l

 College of Surgeons, 522 U.S. 156, 173 (1997)). Federal courts have declined to

 exercise supplemental jurisdiction where the state and federal claims involve

 different facts, elements of proof, evidence, and witnesses, because that would

 not serve judicial economy. Gonzalez, 239 F. Supp. 3d at 1366; Morales v. Aldie’s

 Certified Auto Body & Mechanical, Inc., No. 6:07-cv-1470-Orl-22GJK, 2008 WL

 782497, at *1 (M.D. Fla. Mar. 20, 2008). As discussed above, the elements of

 proof for the federal claims are drastically different from an unjust enrichment

 claim. Therefore, judicial economy will not be furthered by this Court exercising

 supplemental jurisdiction over Plaintiff’s unjust enrichment claim.

 III.   Count III Is Barred under the Doctrine of Res Judicata.

        Res judicata prohibits “the filing of claims which were raised or could have

 been raised in an earlier proceeding.” Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d

 1265, 1271 (11th Cir. 2002). Here, Plaintiff’s unjust enrichment claim could have

 been raised, but was not, in the state court proceeding. Thus, Plaintiff’s claim is


                                         17
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 18 of 25 PageID 863




 barred by res judicata. Without question, res judicata may be raised in a motion

 to dismiss. Austin v. Progressive RSC, Inc., No. 8:07-cv-01412-T-24-EAJ, 2008

 WL 11445445, at *2 (M.D. Fla. Mar. 19, 2008). Moreover, Count III is barred

 under the doctrine of res judicata because Plaintiff’s claims were or could have

 been raised in the state court proceeding.

       A.     Res judicata may be raised in a motion to dismiss.

       Res judicata may be raised in a motion to dismiss where, as here, the

 defense clearly appears from the face of the Amended Complaint. Austin v.

 Progressive RSC, Inc., 2008 WL 11445445, at *2 (citing Quiller v. Barclays

 American/Credit, Inc., 727 F.2d 1067, 1069 (11th Cir. 1984). If the complaint

 clearly demonstrates that an affirmative defense is applicable, it “is essentially

 self-defeating, and a Rule 12(b)(6) dismissal is therefore proper.” Austin, 2008

 WL 11445445 at *2; Collier County v. Holiday CVS, LLC, No. 2:17-cv-14-FtM-

 38CM, 2017 WL 1318459 (M.D. Fla. Apr. 10, 2017) (dismissing an unjust

 enrichment claim under the doctrine of res judicata).

       B.     Res judicata bars Plaintiff’s unjust enrichment claim.

       In effect, Plaintiff seeks to undo or challenge the final state court order in

 his Amended Complaint, despite appealing the state court order to the Second

 District Court of Appeal. To invoke res judicata under Florida law, the new case

 must be identical to the prior case in the following respects: “(1) identity of the

 thing sued for; (2) identity of the cause of action; (3) identity of the parties; and

 (4) identity of the quality of the persons for or against whom the claim is made.”



                                          18
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 19 of 25 PageID 864




 Symonette v. Aurora Loan Servs., LLC, 631 Fed. App’x 776, 778 (11th Cir. 2015)

 (applying the doctrine of res judicata to affirm a federal district court order

 granting defendant’s motion to dismiss for several claims, including unjust

 enrichment).10

       Here, all four elements are clearly satisfied. First, “the identity of the thing

 sued for” is the same in the state and federal proceedings because both cases

 revolve around the same rights under the Nestor contract, Settlement Agreement

 and Property.     Second, the “identity of the cause of action” in the federal

 Amended Complaint arises out of the same nucleus of operative fact as the state

 case because both cases rely upon the facts regarding deposits made under the

 Nestor contract, Nestor’s breach of the Settlement Agreement, VPC3 retaining

 Plaintiff’s deposits, and VPC3’s transfer of title to N. E. Apartments. Plaintiff

 challenged all of these issues in the state proceedings, and similarly challenges

 them before this Court now. Third, the parties in the original action are also

 parties to this action. Fourth, the parties in this case have the same interest in,

 and same capacity as, the state court proceedings.            Plaintiff entered into a

 Settlement Agreement with both VPC3 and N. E. Apartments, and all three

 parties, in an identical capacity as this case, were subject to state court litigation

 over the same facts as those before this Court.

 10“Importantly, the doctrine of res judicata not only bars issues that were raised, but it
 also precludes consideration of issues that could have been raised but were not raised in
 the first case.”      Ladd v. City of West Palm Beach, No. 14-80662-CIV-
 DIMITROULEAS/SNOW, 2015 WL 13310402, at *2 (S.D. Fla. Aug. 6, 2015) (quoting
 Fla. Dep’t of Transp. v. Juliano, 801 So. 2d 101, 105 (Fla. 2001)).



                                            19
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 20 of 25 PageID 865




       The briefs filed in the Second District Court of Appeal exhaustively

 addresses all of the factual issues raised by Nestor in the Amended Complaint,

 including the appropriateness of Judge Day conducting an evidentiary hearing.

       Below is a comparison of Plaintiff’s allegations in the Amended Complaint

 with the issues which were adjudicated with finality in state court:

       Comparison of Allegations in the Federal Second Amended
              Complaint to Issues Adjudicated in State Court
                   Federal      Appellant’s       Appellee’s     Appellant’s
                    Second      Initial Brief       Answer       Reply Brief
                  Amended                             Brief
                 Complaint
   Failure to      ¶¶ 47, 63     pp. 10, 23–     pp. 1–2, 4–5 , pp. 9–12, 13–
   timely pay                     24, 33–43      13–14, 19–21,        15
 immediately                                     23–24, 40–47
  negotiable
      funds
     HUD-1       ¶¶ 64, 67, 70, pp. 6, 7, 9, 10, pp. 7–13, 14–    pp. 9–11
     closing       71, 73, 75     12, 33–43        15, 18–19
  statements
    Deposits    ¶¶ 20, 26, 28,   pp. 2, 4, 7, 9  pp. 2, 3, 7–8, pp. 2, 12, 13–
                       94                        10, 18, 20, 23,      15
                                                       41
  Assignment ¶¶ 10, 15, 19,     pp. 8, 9, 28–     pp. 6–7, 15–     pp. 5–7
    of Nestor   36, 37, 38, 39,       32         18, 19, 35–40
    contract    40, 41, 43, 44,
                53, 54, 57, 59,
                   60, 61, 62
   Failure to      ¶¶ 47, 63     pp. 10, 23–     pp. 1–2, 4–5 , pp. 9–12, 13–
   timely pay                     24, 33–43      13–14, 19–21,        15
 immediately                                     23–24, 40–47
  negotiable
      funds
   VPC3 sale     ¶¶ 89, 90, 91,    pp. 5–6        pp. 5–6, 46–
 of Property           92                              47
     to N. E.
 Apartments




                                         20
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 21 of 25 PageID 866




 Therefore, Plaintiff’s unjust enrichment claim is undisputedly barred by res

 judicata.

 IV.   This Court Should Dismiss Count III for Failure to State a Claim
       of Unjust Enrichment Because this Count is Barred by the Four-
       Year Statute of Limitations and Because of the Existence of an
       Express Contract.

       A.       Plaintiff’s unjust enrichment claim is barred by the four-
                year statute of limitations.

       In Florida, the statute of limitations for unjust enrichment claims is four

 years. Bedtown Group II, LLC v. Ungerleider, 684 Fed. App’x 839, 841 (11th Cir.

 2017) (citing section 95.11(3), Florida Statutes). The statute of limitations begins

 to run “from the time the cause of action accrues.” Bedtown Group, 684 Fed.

 App’x at 841 (quoting section 95.031, Florida Statutes). And Florida law provides

 that “an action for unjust enrichment accrues when the benefit is conferred.”

 Wiand v. Dewane, No. 8:10-cv-246-T-17MAP, 2011 WL 4460095 (M.D. Fla. July

 11, 2011), order adopting Report and Recommendation, 2011 WL 4459811 (M.D.

 Fla. Sept. 26, 2011).

       Plaintiff alleges that, to the extent the “Purchase Contract or Settlement

 Agreement . . . are deemed void, invalid or otherwise unenforceable . . . , Plaintiff

 has conferred a benefit on Defendants.” Doc. 12, ¶ 163. Plaintiff also alleges that

 N. E. Apartments voluntarily accepted and retained the benefit conferred. Doc.

 12,   ¶ 165.    Presumably, this is due to Plaintiff’s breach of the Settlement

 Agreement on July 15, 2014, which resulted in VPC3 keeping Plaintiff’s deposits

 and selling the Property to N. E. Apartments pursuant to the backup contract in


                                          21
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 22 of 25 PageID 867




 accordance with the Settlement Agreement. Doc. 12, ¶¶ 32, 89. Plaintiff alleges

 he was further harmed when N. E. Apartments obtained title to the Property on

 November 12, 2014. Doc. 12, ¶¶ 89, 169.

       Although Defendants adamantly refute that any benefit was conferred by

 Plaintiff, if a benefit was conferred, the statute of limitations likely began to run

 on July 15, 2014. On this date, Plaintiff breached the Settlement Agreement,

 which allowed VPC3 to retain Plaintiff’s deposits and required VPC3 to sell the

 Property to Defendant N. E. Apartments pursuant to the Backup Contract

 contemplated in the Settlement Agreement. However, even if Plaintiff argues

 that the benefit was conferred to N. E. Apartments when it took title to the

 Property, which was no later than November 12, 2014, then Plaintiff’s claim is

 still barred. Plaintiff filed his Complaint in this Court on February 3, 2020, well

 after the four-year statute of limitations expired. Consequently, Plaintiff’s claim

 for unjust enrichment is time barred.

       B.     An express contract bars Plaintiff’s claim for unjust
              enrichment.

       Plaintiff’s claim for unjust enrichment is barred because Plaintiff alleges in

 the same count for unjust enrichment that VPC3 and N. E. Apartments entered

 into an express contract with Plaintiff. The existence of an express contract bars

 an unjust enrichment claim. Mario v. Centex Homes, No. 8:06-cv-131-T-23,

 2006 WL 560150, at *1 (M.D. Fla. Mar. 7, 2006) (dismissing a claim for unjust

 enrichment because of the existence of an express agreement governing the




                                          22
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 23 of 25 PageID 868




 subject matter of the unjust enrichment claim). Further, there is no allegation to

 support any theory to void the Nestor contract or Settlement Agreement.

       Here, Plaintiff alleges that he entered into a Settlement Agreement with

 VPC3 and N. E. Apartments governing the purchase and sale of the Property,

 which allegation was incorporated into Count III.        Doc. 12, ¶¶ 30–33, 162.

 Plaintiff further alleges that Plaintiff “fully performed” under the Nestor contract

 and Settlement Agreement. Id. ¶ 164. A claim for unjust enrichment fails where,

 in the same count, Plaintiff acknowledges an express contract exists. D.H.G.

 Properties LLC v. The Ginn Cos., LLC, No. 3:09-cv-735-J-34JRK, 2010 WL

 5584464, at *8 (M.D. Fla. Sept. 28, 2010) (unjust enrichment claim dismissed

 because of existence of express contract).    Because Plaintiff acknowledges the

 existence of an express contract in the same count for unjust enrichment,

 Plaintiff’s claim for unjust enrichment fails and must be dismissed.

 V.    Defendants VPC3 and N. E. Apartments Are Entitled to
       Attorneys’ Fees under the Settlement Agreement.

       If this Court dismisses Plaintiff’s Amended Complaint, then this Court

 must award VPC3 and N. E. Apartments’ attorneys’ fees under the “Enforcement

 of Agreement” provision in the Settlement Agreement. This provision provides:

       Nothing contained herein and, specifically, nothing contained in the
       releases in Paragraph 2 shall limit or affect in any way the Parties’
       rights to enforce the terms of this Settlement Agreement by
       appropriate legal means. In the event of the bringing of any action or
       suit by a Party hereto against another Party hereto by reason of
       any breach of any of the covenants or agreements on the
       part of the other party in this Settlement Agreement, then
       in that event, the prevailing party in such action or dispute shall be


                                         23
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 24 of 25 PageID 869




       entitled to have and recover of and from the other Party all costs
       and expenses of suit, including actual attorneys’ fees.

 Exhibit “C” (emphasis added).       In Florida, contractual provisions awarding

 attorneys’ fees to prevailing parties are strictly enforced. Dolphin LLC v. WCI

 Communities, Inc., No. 07-80241-CIV, 2008 WL 2477665, at *3 (S.D. Fla. June

 18, 2008) (citing Lafhkijani v. Lafhkijani, 911 So. 2d 1154 (Fla. 2005)).

       Plaintiff seeks to affirm and enforce the Settlement Agreement because he

 alleges the Defendants breached the Settlement Agreement. Doc. 12, ¶¶ 83, 162,

 164; see also Doc. 12, p. 24 (“In the alternative enter a declaratory judgment for

 Plaintiff . . . thus enforcing agreements made between the Plaintiff and

 Defendant Seller.”) (emphasis added). Because Plaintiff sued VPC3 and N. E.

 Apartments based on an alleged breach of the Settlement Agreement, which

 allegedly unjustly enriched Defendants, Defendants are entitled to their

 attorneys’ fees as prevailing party pursuant to the parties’ Settlement Agreement.

 If this Court dismisses Plaintiff’s Amended Complaint, then Defendants VPC3

 and N. E. Apartments are the prevailing parties and should be awarded their

 attorneys’ fees.

                                  CONCLUSION

       For the foregoing reasons, this Court should grant Defendants VPC3 and

 N. E. Apartments’ Motion to Dismiss Plaintiff’s [Second] Amended Complaint.




                                         24
Case 8:20-cv-00265-CEH-TGW Document 33 Filed 02/24/21 Page 25 of 25 PageID 870




                         LOCAL RULE 3.01(g) CERTIFICATION

          I hereby certify that counsel for the movants has attempted to confer with

 counsel for Plaintiff regarding the relief sought in this motion. Counsel for

 Plaintiff indicated that they are not available to confer until February 25, 2021.

 Thus, movants will supplement this certification in accordance with Local Rule

 3.01(g).

          Dated: February 24, 2021.

                                         Respectfully submitted,

                                         / s / Alice R. Huneycutt
                                         Alice R. Huneycutt
                                         ALICE R. HUNEYCUTT, ESQUIRE
                                         Florida Bar No. 293105
                                         LEAD COUNSEL
                                         Primary: ahuneycutt@stearnsweaver.com
                                         Secondary: dclarke-argo@stearnsweaver.com
                                         STEARNS WEAVER MILLER WEISSLER
                                          ALHADEFF & SITTERSON, P.A.
                                         401 E. Jackson St., Suite 2100, Tampa (33602)
                                         Post Office Box 3299
                                         Tampa, Florida 33601
                                         Telephone: (813) 223-4800
                                         Facsimile: (813) 222-5089
                                         Attorneys for Defendants,
                                         VPC3 II, LLP and
                                         N. E. Apartments Associates, Inc.


                             CERTIFICATE OF SERVICE

       I certify that on February 24, 2021, I filed the foregoing with the Clerk of
 Court via CM/ECF which will serve a true and correct copy upon all counsel of
 record.

                                         / s / Alice R. Huneycutt
                                         Alice R. Huneycutt




                                          25
 41513/0001/9256902 v1
